Citation Nr: 1455536	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, degenerative disc space narrowing and lumbar intervertebral disc syndrome (claimed as lumbar spine condition), claimed as secondary to service-connected right hip sprain.

2.  Entitlement to service connection for right leg neuropathy, claimed as secondary to service-connected right hip sprain.

3.  Entitlement to service connection for residuals of a traumatic brain injury.

4.  Entitlement to an effective date earlier than November 17, 2008, for the grant of service connection for right hip sprain.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1983, from October 2007 to November 2008 and from April 2011 to January 2012.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that found a clear and unmistakable error in a July 2009 rating decision that granted service connection for right hip sprain, effective March 25, 2009.  As a result, the June 2010 rating decision assigned an effective date of November 17, 2008, for the grant of service connection.  This rating decision also denied service connection for lumbar spondylosis, degenerative disc space narrowing and lumbar intervertebral disc syndrome (claimed as lumbar spine condition).  

This case is also on appeal from a December 2010 rating decision that denied service connection for right leg neuropathy and traumatic brain injury.  

The issues of service connection for right leg neuropathy and lumbar spondylosis, degenerative disc space narrowing and lumbar intervertebral disc syndrome (claimed as lumbar spine condition) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has residuals of a traumatic brain injury.

2.  The Veteran submitted her claim for service connection for right hip sprain on March 25, 2009, within one year of her November 2008 separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for an effective date earlier than November 17, 2008, for the grant of service connection for right hip sprain have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was provided in December 2009 and September 2010 letters.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records and VA examination reports.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations with respect to the Veteran's claimed residuals of a traumatic brain injury were conducted in August 2010 and June 2012.  The Board finds that the VA examinations conducted in this case are more than adequate.  They consider the Veteran's statements and the current examination results, and provides rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

An additional evaluation at this point would not affect the Veteran's claim for an earlier effective date for the grant of service connection for right hip sprain.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Service Connection

The Veteran asserts that she has current residuals of a traumatic brain injury due to two active duty traumatic brain injuries.  In the first, she was attacked by other service members and was thrown to the floor.  In the second, she tripped and fell forward while running to a bunker during an attack.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for residuals of a traumatic brain injury.  The evidence does not show that the Veteran has the claimed disability.  

The record before the Board, which includes VA and private medical records, is negative for post-service treatment or current diagnoses of residuals of a traumatic brain injury.  The  2010 VA examination report provides a pertinent diagnosis of history of closed head trauma in 1988 with post-service headaches that resolved, no significant cognitive or memory disturbance; and mild head trauma in 2008 without loss of consciousness or residual cognitive deficits with re-exacerbation of migraine headaches.  The report of the June 2012 VA examination provides that the Veteran did not have any residuals of a traumatic brain injury.  

The Board acknowledges the assertions by the Veteran in support of her claim.  She is competent to testify as to her observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that she has residuals of a traumatic brain injury do not constitute medical evidence in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has current residuals of a traumatic brain injury) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of her claim.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for residuals of a traumatic brain injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date

The effective date for the grant of direct service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran generally contends that she is entitled to an earlier effective date for the grant of service connection for right hip sprain.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an effective date earlier than November 17, 2008, for the grant of service connection for right hip sprain. 

The Veteran submitted her claim for service connection for right hip sprain on March 25, 2009.  This was within one year of her separation from active duty on November 16, 2008.  This claim ultimately led to the July 2009 rating decision that granted service connection for right hip sprain with an effective date of March 25, 2009.  The June 2010 rating decision on appeal assigned an effective date of November 17, 2008, one day after the Veteran's separation from active duty.

Applying the pertinent VA regulation (38 C.F.R. § 3.400(b)(2)(i)) to the facts, it is clear that an effective date earlier than November 17, 2008, is not warranted for the grant of service connection for a right hip sprain as this date is the day following the Veteran's separation from active duty.  


ORDER

Service connection for residuals of a traumatic brain injury is denied.  

An effective date earlier than November 17, 2008, for the grant of service connection for a right hip sprain is denied.  


REMAND

The report of a May 2010 VA examination addendum provides the medical opinion that the Veteran's lumbar conditions were not related to her service-connected hip sprain.  An August 2010 VA examination report provides a diagnosis of arthritis of the right hip, and hypesthesia of the right calf.  It relates that arthritis of the right hip did not cause hypesthesia or neuropathy of the right leg.  There was no evidence that the Veteran's right hip condition could be anatomically or physiologically related to her symptoms in the right calf.  

In contrast, a May 2014 private medical report provides the opinion that it was as likely as not that the Veteran's service-connected degenerative joint disease of the right hip caused and permanently aggravated the Veteran's lumbar spine disability, and right sciatic and deep peroneal nerve involvement.  

The VA opinions  are inadequate because they fail to address whether the Veteran's lumbar spine disability and right calf neuropathy were aggravated by her service-connected right hip sprain.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

None of the opinions provides evidence as to the baseline level of severity of the nonservice-connected disability which can be compared to the current level of severity to establish the fact of aggravation.  The April 2012 statement of the case (SOC) cited an incorrect version of 38 C.F.R. § 3.310.  The current version of 38 C.F.R. § 3.310(b) (which was amended prior to the date of claim on appeal) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran and her representative have not been provided the appropriate regulation nor has the RO considered the appropriate standard.  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  The claim must be remanded to allow the Veteran the opportunity to do so. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative the appropriate version of 38 C.F.R. § 3.310 (2014) and allow them sufficient time to submit additional evidence that could establish the baseline level of severity of the claimed right leg and low back disabilities to establish aggravation.  

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any lumbar spine disability that may be present, to include lumbar spondylosis, degenerative disc space narrowing and lumbar intervertebral disc syndrome.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and the results of any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed lumbar spine disability that may be present, to include lumbar spondylosis, degenerative disc space narrowing and lumbar intervertebral disc syndrome, was aggravated by the Veteran's service-connected right hip disability.  

In addressing this question, the examiner is requested to address the May 2014 private medical opinion discussed above.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right leg neuropathy, hypesthesia of the right calf, right sciatic and deep peroneal nerve involvement that may be present.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and the results of any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right leg neuropathy, hypesthesia of the right calf, right sciatic or deep peroneal nerve involvement that may be present was aggravated by the Veteran's service-connected right hip disability.  

In addressing this question, the examiner is requested to address the May 2014 private medical opinion discussed above.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of right leg neuropathy, hypesthesia of the right calf, right sciatic or deep peroneal nerve involvement (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the Veteran's claims with consideration of the current version of 38 C.F.R. § 3.310(b).  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

 

______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


